Mr. Justice Pam delivered the opinion of the court. Abstract of the Decision. 1. Attachment, § 356*—when damages awarded in action for wrongful attachment sustained by evidence. The amount of damages awarded the plaintiff in an action on an attachment bond for the wrongful suing out of a writ of attachment, held warranted by the evidence. 2. Attachment, § 356*—when evidence shows that damages awarded for wrongful attachment was for attorney’s fees in attachment suit. The evidence held to show, in an action on an attachment bond for the wrongful suing out of a writ of attachment, that the damages awarded the plaintiff were for the services of his attorney in the attachment suit.